               Case 20-10166-JTD            Doc 242       Filed 02/24/20       Page 1 of 11




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                   Chapter 11

LUCKY’S MARKET PARENT COMPANY,                           Case No. 20-10166 (JTD)
LLC, et al.,1
                                                         (Jointly Administered)
                 Debtors.
                                                         Re: Docket No. 76


         SUPPLEMENTAL DECLARATION OF CHRISTOPHER A. WARD, ESQ. OF
         POLSINELLI PC IN SUPPORT OF THE APPLICATION OF DEBTORS FOR
          AUTHORITY TO EMPLOY AND RETAIN POLSINELLI PC AS COUNSEL
             TO THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE

          Christopher A. Ward, Esq. makes this Declaration pursuant to 28 U.S.C. § 1746 and

states:

          1.     I am a Shareholder in the Wilmington, Delaware office of Polsinelli PC

(“Polsinelli”), which maintains offices for the practice of law at 222 Delaware Avenue, Suite

1101, Wilmington, Delaware 19801, among numerous other locations throughout the United

States. I am an attorney-at-law, duly admitted and in good standing to practice in the State of

Delaware, as well as the United States Court of Appeals for the Third Circuit, and the United

States District Court for the District of Delaware.




          1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding
Company, LLC (5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s
Farmers Market, LP (0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding
Company 2, LLC (0607), Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of
Longmont, LLC (9789), Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus,
LLC (3379), Lucky’s Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers
Market of Ann Arbor, LLC (4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington,
LLC (3944), Lucky’s Market of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s
Market of Traverse, City, LLC (2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).



72198913.4
              Case 20-10166-JTD          Doc 242       Filed 02/24/20    Page 2 of 11




         2.     On January 31, 2020, the above-captioned debtors and debtors in possession (the

“Debtors”) filed an application (the “Application”) for an order approving the employment and

retention of Polsinelli as its counsel nunc pro tunc to January 27, 2020 (the “Petition Date”). I

submitted a declaration (the “Original Declaration”) in support of the Application for the

purpose of complying with § 327(a) chapter 11 of Title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2014(a) and 2016(b) of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and Local Rule 2014-1 of the Local Rules of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”). I hereby incorporate by

reference the Application as if it were set forth in full herein.

         3.     I submit this supplemental declaration (the “Supplement”) to provide the Court,

the United States Trustee, the debtors and debtors in possession (the “Debtors”), and other

interested parties with additional information related to Polsinelli’s retention.

         4.     In addition to the disclosures set forth on Exhibit 2 to the Original Declaration, to

the extent set forth on the Exhibit A attached to this Supplement, I, Polsinelli, and certain of its

shareholders, counsel, of counsel, and associates may currently represent, or may have

previously represented, and may in the future represent, persons, entities, and their affiliates that

are claimants, interest holders, other parties-in-interest, or professionals of the Debtors (and other

professionals to be retained in the Chapter 11 Cases) in matters totally unrelated to the Debtors

or the Chapter 11 Cases. Attached as Exhibit A is a list of parties that Polsinelli has represented

in the past, currently represents, or may in the future continue to represent in matters wholly

unrelated to the Chapter 11 Cases and the Debtors. To the best of my knowledge and

information, no entity listed on Exhibit A accounted for 1% or more of Polsinelli’s annual

revenue for fiscal year 2019.



                                                   2
72198913.4
               Case 20-10166-JTD        Doc 242       Filed 02/24/20   Page 3 of 11




         5.     I disclosed Polsinelli’s representation of The Kroger Company (“Kroger”) in the

Original Declaration. To provide further detail, Polsinelli assisted two Kroger stores in Texas on

licensing and regulatory issues related to Kroger’s opening of pharmacies in the two Kroger

locations. Polsinelli’s representation was limited to licensing and regulatory issues and is

completely unrelated to the Debtors and the Chapter 11 Cases. The Kroger matter is substantially

complete, but remains open in the event further licensing or regulatory issues arise in the future.

The Polsinelli attorneys who work on the Kroger licensing and regulatory matter are not

involved, and will not be involved, in the Chapter 11 Cases.

         I certify under penalty of perjury under the laws of the United States that, to the best of

my knowledge and after reasonable inquiry, the foregoing is true and correct.

Dated: February 24, 2020                         /s/ Christopher A. Ward
       Wilmington, Delaware                      Christopher A. Ward




                                                  3
72198913.4
             Case 20-10166-JTD     Doc 242      Filed 02/24/20    Page 4 of 11




                                     EXHIBIT A

                              Supplemental Disclosures

Name Searched            Category of Party Comments and Status
                         in Interest

Comcast                  Utility Provider       Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

Sheraton                 Vendor                 Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

Amazon Technologies, Inc. Vendor                Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

Associated Wholesale     Vendor                 Polsinelli represents this entity in matters
Grocers                                         wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

Hillyard                 Vendor                 Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

Peterson Mfg. Co.        Vendor                 Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

JDA Software             Vendor                 Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

Sycamore                 EB-5 Investors and Polsinelli represents this entity in matters
                         Agents             wholly unrelated to these Chapter 11 Cases
                                            and the Debtors.

Indeed                   Vendor                 Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

Extended Stay America    Vendor                 Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.



                                            4
72198913.4
               Case 20-10166-JTD    Doc 242   Filed 02/24/20    Page 5 of 11




Lillabee                   Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Moore Food Distributors    Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Schmidt Farms              Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Tri-Eagle Sales            Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Z-Best Coffee Company      Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Gold Coast Beverage        Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Kikkerland Design, Inc.    Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

TELOS LIFE, LLC            Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Home Depot                 Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Best Western               Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Coca Cola                  Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Florida International      Vendor             Polsinelli represents this entity in matters
University                                    wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.


                                          5
72198913.4
                Case 20-10166-JTD    Doc 242       Filed 02/24/20    Page 6 of 11




CWB Holdings Inc.           Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Prairie Farms Dairy         Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Bright House Networks,      Utility Provider       Polsinelli represents this entity in matters
LLC                                                wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Brinks Incorporated         Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Constellation               Utility Provider       Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Craftwork Inc.              Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Holiday Inn                 Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Hiawatha Inc.               Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

PCM Sales, Inc.             Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Rowdy Mermaid               Vendor                 Polsinelli represents this entity in matters
Kombucha, LLC                                      wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Centric Internet Services   Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Digital Evolution Group     Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.


                                               6
72198913.4
              Case 20-10166-JTD      Doc 242       Filed 02/24/20    Page 7 of 11




Homewood Suites             Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

LinkedIn                    Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Spinster Sisters, Inc.      Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

American Eagle              Vendor                 Polsinelli represents this entity in matters
Distribution                                       wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Trillium Service            Vendor                 Polsinelli represents this entity in matters
Companies LLC                                      wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

City of Springfield         Utility Provider       Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Moxie Sozo LLC              Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Pinnacle Imports            Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Riverside Farms             Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

The Republic of Tea, Inc.   Vendor                 Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Charter Communications      Utility Provider       Polsinelli represents this entity in matters
                                                   wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.

Johnny Harris Famous        Vendor                 Polsinelli represents this entity in matters
BBQ Sauce                                          wholly unrelated to these Chapter 11 Cases
                                                   and the Debtors.


                                               7
72198913.4
               Case 20-10166-JTD      Doc 242       Filed 02/24/20    Page 8 of 11




Hughes Net                   Vendor                 Polsinelli represents this entity in matters
                                                    wholly unrelated to these Chapter 11 Cases
                                                    and the Debtors.

Promise Inc.                 Vendor                 Polsinelli represents this entity in matters
                                                    wholly unrelated to these Chapter 11 Cases
                                                    and the Debtors.

Audi Financial Services      Vendor                 Polsinelli represents this entity in matters
                                                    wholly unrelated to these Chapter 11 Cases
                                                    and the Debtors.

L&M Companies, Inc.          Vendor                 Polsinelli represents this entity in matters
                                                    wholly unrelated to these Chapter 11 Cases
                                                    and the Debtors.

Shamrock Foods Company       Vendor                 Polsinelli represents this entity in matters
                                                    wholly unrelated to these Chapter 11 Cases
                                                    and the Debtors.

Vukoo, LLC                   Vendor                 Polsinelli represents this entity in matters
                                                    wholly unrelated to these Chapter 11 Cases
                                                    and the Debtors.

Dropbox, LLC                 Vendor                 Polsinelli represents this entity in matters
                                                    wholly unrelated to these Chapter 11 Cases
                                                    and the Debtors.

Ameren Missouri              Utility Provider       Polsinelli represents this entity in matters
                                                    wholly unrelated to these Chapter 11 Cases
                                                    and the Debtors.

Free Spirit Beverages        Vendor                 Polsinelli represents this entity in matters
                                                    wholly unrelated to these Chapter 11 Cases
                                                    and the Debtors.

Aramark Uniform &            Vendor                 Polsinelli represents this entity in matters
Career Apparel Group, Inc.                          wholly unrelated to these Chapter 11 Cases
                                                    and the Debtors.

Ferrell Gas                  Vendor                 Polsinelli represents this entity in matters
                                                    wholly unrelated to these Chapter 11 Cases
                                                    and the Debtors.

G&J Pepsi-Cola Bottling      Vendor                 Polsinelli represents this entity in matters
                                                    wholly unrelated to these Chapter 11 Cases
                                                    and the Debtors.


                                                8
72198913.4
             Case 20-10166-JTD      Doc 242   Filed 02/24/20    Page 9 of 11




Liquid Environmental       Vendor             Polsinelli represents this entity in matters
Solutions                                     wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Schwabe North America      Vendor             Polsinelli represents this entity in matters
Inc.                                          wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Sonoco Protective          Vendor             Polsinelli represents this entity in matters
Solutions                                     wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Boulder Phone              Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Farma Labs, Inc. d/b/a     Vendor             Polsinelli represents this entity in matters
Native Jack d/b/a                             wholly unrelated to these Chapter 11 Cases
NytroJack                                     and the Debtors.

IBM Corporation            Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

RTS Companies US Inc.      Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Staceys Organic Tortilla   Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Enterprise Rent-a-Car      Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Lexmark Enterprise         Vendor             Polsinelli represents this entity in matters
Software                                      wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

RF Botanicals, Inc.        Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Time Warner Cable          Vendor             Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.


                                          9
72198913.4
               Case 20-10166-JTD    Doc 242    Filed 02/24/20    Page 10 of 11




Altamira Ltd               Vendor               Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

Asana, Inc.                Vendor               Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

CBRE Inc.                  Professional         Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

Beazley                    Insurance            Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

CBIZ, Inc.                 Professional         Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

FPL Energy Service         Vendor               Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

JP Morgan Chase            Bank                 Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

Spire                      Vendor               Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

Block                      Vendor               Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

Maroma USA, LLC            Vendor               Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

United Rentals             Vendor               Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.

Verizon Wireless           Vendor               Polsinelli represents this entity in matters
                                                wholly unrelated to these Chapter 11 Cases
                                                and the Debtors.


                                          10
72198913.4
             Case 20-10166-JTD    Doc 242    Filed 02/24/20    Page 11 of 11




Johnson Brothers         Vendor               Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Mojis Inc.               Vendor               Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

United Health Group      Vendor               Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Frito Lay Snacks         Vendor               Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Shred-It USA LLC         Vendor               Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Tram Bar LLC             Vendor               Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.

Hoplark Hoptea           Vendor               Polsinelli represents this entity in matters
                                              wholly unrelated to these Chapter 11 Cases
                                              and the Debtors.




                                        11
72198913.4
